In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0850V
                                       Filed: July 26, 2019
                                         UNPUBLISHED


    MICHELLE DANIELS,

                          Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                         Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On June 14, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (GBS) caused by
the influenza vaccination she received on October 4, 2017.3 Petition at 1, ¶¶ 1, 32. She
asserts that her injury meets the definition of a Table Injury, GBS after receipt of the
influenza vaccination. Id. at ¶ 32; see 42 C.F.R. § 100.3(a)(XIV)(D). The case was
assigned to the Special Processing Unit of the Office of Special Masters.

     On May 21, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her GBS. On July 26, 2019, respondent filed a proffer on award of

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.

3Petitioner also received the tetanus, diphtheria, and acellular pertussis (“Tdap”) vaccination on October
4, 2017. Petition at ¶ 1; see Exhibit 2.
compensation (“Proffer”) indicating petitioner should be awarded $107,222.40,
representing $100,000.00 for petitioner’s pain and suffering and $7,222.40 for
petitioner’s actual unreimbursable expenses. Proffer at 1. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Id. Based on the record as
a whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $107,222.40, representing $100,000.00 for
petitioner’s pain and suffering and $7,222.40 for petitioner’s actual
unreimbursable expenses in the form of a check payable to petitioner, Michelle
Daniels. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                      )
 MICHELLE DANIELS,                                    )
                                                      )
                  Petitioner,                         )
                                                      )    No. 18-850V
 v.                                                   )    Chief Special Master Dorsey
                                                      )    ECF
 SECRETARY OF HEALTH AND HUMAN                        )
 SERVICES,                                            )
                                                      )
                  Respondent.                         )
                                                      )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On May 20, 2019, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. Thereafter, on May 21, 2019, Chief Special Master Dorsey

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for

her Guillain-Barré Syndrome (“GBS”). Based upon the evidence of record, respondent proffers

that petitioner should be awarded $107,222.40. The award is comprised of the following:

$100,000.00 for pain and suffering and $7,222.40 for past, unreimbursed medical expenses. This

amount represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). Petitioner agrees.

 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $107,222.40, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.
                       Respectfully submitted,

                       JOSEPH H. HUNT
                       Assistant Attorney General

                       C. SALVATORE D’ALESSIO
                       Acting Director
                       Torts Branch, Civil Division

                       CATHARINE E. REEVES
                       Deputy Director
                       Torts Branch, Civil Division

                       GABRIELLE FIELDING
                       Assistant Director
                       Torts Branch, Civil Division

                       /s/ Mollie D. Gorney
                       Mollie D. Gorney
                       Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington D.C. 20044-0146
                       Tel: (202) 616- 4029
                       mollie.d.gorney@usdoj.gov

Dated: July 26, 2019